DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
in claim 1, line 12, “angel” should read “angle”; 
in claim 1, line 15, there should be a comma --,-- after “first support wheel”; 
in claim 1, line 19, the comma after “same” should be removed to leave, “same vertical plane”;
in claim 6, the parenthesis “(“ before “are adapted to” should be removed;
in claim 8, the word --wheel-- should be inserted after “support”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
intersection of the first line (z1) and the float profile line (unlabeled), which occurs in front of first support wheel (114) and within a circle (C) concentric with the first support wheel (in figure 3, the only figure where z1, z2 and C are depicted, and since the float profile line is not labeled there is no visible intersection of first line z1 with any other line within circle C; if the outline of the float 111 is taken as the float profile line, z1 appears to intersect this outside of circle C) of claim 1 (lines 11-15)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note that the disclosure appears to describe this somewhat differently; first line z1 does intersect the float profile line in front of the wheel 114 on the ground-facing side of the float, but the float profile line is selected within the longitudinal section which has the smallest angle with respect to the horizontal axis, and is located within circle C (Specification of 3/25/2019, page 8, lines 6-10).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: In line 7, at least the first support wheel is described to be “located fixedly within the float”, suggesting that the wheel is fixedly mounted within the float and raising the question as to whether the wheel is able to rotate about its axis. Based on Applicant’s remarks, this limitation is instead meant to convey that the wheel is not retractable. Could this limitation be reworded to say that the first support wheel is fixed for rotation within the float, or the term applied as an adjective to “fixed wheel” as in the specification (Specification of 3/25/2019, page 4, lines 7-8)?
In lines 9-10 a term appears to be missing between “protrudes out of the ground-facing side of the” and “so than an angle” such that it is unclear what the first support wheel is protruding out of. For the purposes of examination it is considered that the wheel is protruding out of the ground-facing side of the float.
In lines 12-13, it is not clear to which claim element the limitation, “which has the smallest angel with respect to a horizontal axis of the float” applies. It might be reasonable to consider it as limiting the “first line” in line 11 however this would contradict the disclosure which states that “a float profile line (fragment of it) is selected within the longitudinal section which has the smallest angle with respect to the horizontal axis of the float” (Specification page 8, lines 8-10). This limitation does not clearly refer back to the “float profile line” of line 11 and the claim should be amended to clarify this relationship. It would be additionally helpful to know with respect to what grouping this angle is the smallest.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainu (CA 962,651 A) in view of Robinson (US 10,214,283 B2).
Regarding claim 1: Rainu teaches an aircraft (page 1, lines 1-5; visible in phantom in fig. 10) having a longitudinal axis determining a fore-aft direction, comprising at least two floats (3) configured to support the aircraft on a ground medium located below the at least two floats with a ground-facing side of the at least two floats (figs. 10-11) wherein each of at least two floats comprises: 
a first support wheel (left 5) and a second support wheel (right 5), the first support wheel being located within the float further in the fore-aft direction than the second support wheel (see figs. 10-11), wherein at least the first support wheel is located fixedly within the float (the wheels are not retractable) so that it protrudes partly out of the ground-facing side of the float (see fig. 11); 
wherein the first support wheel protrudes out of the ground-facing side of the float (fig. 11) so that an angle between
a first line tangential to a float profile line (figs. 10-11: the outer profile outline of the float, for example of portion 9’ in fig. 11) intersecting the float profile line in front of the first support wheel on the ground-facing side, the float profile line having the smallest angle with respect to a horizontal axis of the float (fig. 11: the profile line of keel 7/9’ is a small angle with respect to the horizontal axis), and which intersects the float profile line within a circle concentric with the first support wheel and of a radius being two times larger than a radius of the first support wheel (fig. 11: a circle concentric with 5 and having twice the radius; the first line would intersect at least at the tangent immediately in front of wheel 5, which is within twice the radius of the wheel) the first line intersecting a circumference of the first support wheel at an intersection point (fig. 11: this intersection point would occur just aft of the trailing edge of the keel 7/9’), and 
a second line tangential to the circumference of the first support wheel at the intersection point (there is a line tangent to the wheel 5 at the intersection point), 
wherein the first line and the second line are comprised within the same vertical plane, which is parallel to the fore-aft direction (both lines lie in the vertical plane shown in fig. 11).
Rainu depicts a float having an angle between the float profile outline and the wheel tangent which can clearly be seen to be obtuse; greater than a right angle of 90° yet not a straight line of 180°. Rainu does not however give a measurement to this angle and is therefore silent to an angle of between 145° and 175°.
Robinson teaches an aircraft (20) having a landing hull (28) provided with a landing wheel (46) and a deflector (90) ahead of the wheel, wherein the angle between the projected curve of the hull and the tangent of the profile of the tire is an angle greater than 120° (c. 8, ℓ. 8-13). Robinson describes the geometry of the deflector and the protrusion of the wheel at some length, but discloses that the protrusion of the wheel should be sufficient to contact the ground and deflect under landing forces without letting the deflector contact the ground (c. 8, ℓ. 50-59), while being recessed enough that the hydrodynamic drag caused by the wheel, if left extended upon water landing, can be countered by the lift from the deflector planing on the water (c. 8, ℓ. 59-67).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the aircraft of Rainu with an angle between the profile of the float and the tangent of the wheel at the intersection with the float of greater than 120° as taught by Robinson for the purpose of balancing the forces generated by the protruding wheel during landing both on the ground and in the water. Though Robinson is silent to an angle of specifically between 145° and 175°, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the float of Rainu with an angle between 145° and 175° as a matter of routine optimization, balancing the requirements of landing on hard ground and landing in water, as disclosed by Robinson to entail sufficient protrusion of the wheel for landing on the ground without damaging the deflector but not so much protrusion of the wheel that the lift force of the deflector planing on the water (Robinson c. 8, ℓ. 59-67).
Regarding claim 8: Rainu provides the aircraft according to claim 1, wherein both the first and the second support wheel are partly encompassed within the float (Rainu figs. 10-11).

Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainu in view of Robinson as applied to claim 1 above, and further in view of Smith et al. (US 2010/0044506 A1).
Regarding claim 2: Rainu provides the aircraft according to claim 1, wherein a suspension is shown schematically attaching the float to the aircraft (fig. 10, in phantom), but Rainu is silent to the suspension movably attaching the float so that the float moves up and aft upon contacting the ground and down and forward upon leaving the ground.
Smith teaches an aircraft having floats, wherein each float (fig. 2d: 46) is movably attached to the aircraft via a suspension (45), so that upon contacting the ground medium, the float moves essentially upwards and aftwards in relation to the aircraft (fig. 2d: as shown, contact with the surface will cause the float to swing aft and up via arms 45), and upon detaching the float from the ground medium, the float moves essentially downwards and forwards in relation to the aircraft (fig. 2d: as shown, gravity will cause the float to swing down and forward), wherein the suspension comprises a shock absorber (44) configured to operate obliquely with respect to the fore-aft direction (¶ 0127, fig. 2d: spring 44 is oriented oblique to the fore-aft direction). Smith teaches only one shock absorber in the embodiment of fig. 2d, but provides two shock absorbers (22) per float in the embodiment of fig. 1f (¶ 0121). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided at least two shock absorbers per float, as taught by Smith in the embodiment of fig. 1f, to the float suspension embodiment taught by Smith in fig. 2d, for the purpose of increasing shock absorption capacity.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft of Rainu, as modified by Robinson, with a float suspension such as taught by Smith, for the purpose of coupling the floats to the aircraft and reducing the shock loads of landing.
Regarding claim 3: Rainu, as modified, provides the aircraft according to claim 2, and while Smith is silent to the suspension being shielded by a fairing, Robinson discloses a fairing at least partially shielding a float suspension arrangement (figs. 1, 3a-4b: all elements coupling the wheels to the fuselage are shown to be within fairings or cowlings). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the suspension of Rainu, as modified by Robinson and Smith, with a fairing at least partially shielding it as taught by Robinson, for the purpose of reducing aerodynamic drag from unshielded suspension elements.
Regarding claim 5: Rainu, as modified, provides the aircraft according to claim 1, wherein a suspension is shown schematically attaching the float to the aircraft (Rainu fig. 10, in phantom), but Rainu is silent to the floats being movable independently to each other.
Smith teaches an aircraft having floats, wherein each float (fig. 2d: 54) is coupled to the aircraft such that the floats are movable independently to each other with respect to the aircraft (fig. 2d: since each float is connected via separate pairs of arms 45, the movement of one float could not directly induce movement of the other) in an arrangement which advantageously reduces shock loads (¶ 0127). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the aircraft of Rainu, as modified by Robinson, such that the floats are movable independently to each other with respect to the aircraft as taught by Smith for the purpose of reducing shock loads.
Regarding claim 6: Rainu, as modified, provides the aircraft according to claim 1, wherein a suspension is shown schematically attaching the float to the aircraft (Rainu fig. 10, in phantom), but Rainu is silent to the floats being adapted to move exclusively in a vertical plane.
Smith teaches an aircraft having floats, wherein each float (fig. 1d-1e: 14) is adapted to move exclusively in a vertical plane (see fig. 1e) in an arrangement which advantageously absorbs shock loads upon landing (¶ 0120). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the aircraft of Rainu, as modified by Robinson, such that the floats are adapted to move exclusively in a vertical plane as taught by Smith, for the purpose of reducing shock loads.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainu in view of Robinson as applied to claims 1 and 8 above, and further in view of Burnelli (US 1,930,922 A).
Regarding claim 4: Rainu provides the aircraft according to claim 1, but is silent to the float being adapted for removal of the first support wheel from the side of the float opposite to its ground-facing side. Burnelli however teaches an aircraft (figs. 1-3) having floats (2) adapted for removal of a first support wheel (12) from the side of the floats opposite to its ground-facing side (figs. 4-7: the wheel 12 is accessible from above pontoon 2 through well 5 which communicates with strut 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the aircraft of Rainu, as modified by Robinson, such that the float is adapted for removal of the first support wheel from the side opposite the ground-facing side as taught by Burnelli for the purpose of ease of construction of the wheel well; the recessed portion of Rainu which accommodates the wheels could be simplified by adopting the construction of Burnelli.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainu in view of Robinson as applied to claims 1 and 8 above, and further in view of Avery (US 2,429,975 A).
Regarding claim 7: Rainu, as modified, provides the aircraft according to claim 1, but Rainu and Robinson both fail to teach a second support wheel being controllable to direct the aircraft while driving on the ground medium. Avery teaches an aircraft with landing floats (15, 16) each having first (17) and second (18) wheels (figs. 1-2), wherein the second support wheel is controllable so as to direct the aircraft while driving on the ground medium (c. 5, ℓ. 31-50: the rear wheels 18 may be driven to propel the aircraft on the ground). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the second support wheels of Rainu, as modified by Robinson, to be controllable to direct the aircraft while driving on the ground medium as taught by Avery for the purpose of allowing the aircraft to taxi on the ground under its own power.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the particular arguments regarding Robinson, it is not considered that applying the teachings of Robinson related to the angle of the deflector to another float with wheels would necessarily or implicitly require the bodily incorporation of the entire structure of Robinson to result in different tire sizes or the removal of the rear wheels. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647